Per Curiam.
This is an appeal from an order of the court of chancery discharging á restraining order that was in effect a preliminary injunction. The categorical denial by the defendant of the misrepresentation on which the bill is founded would of itself justify the order that has been appealed from.’ The fact that the vice-chancellor upon weighing the evidence found for the respondent, clearly cannot weaken the respondent’s case. The correctness of the Vice-chancellor’s conclusions as to this is not now under review, as it would be if the appeal were from a decree made upon final hearing.
The order is affirmed.
For affirmance—Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, .Kalisch, Black, White, Heprenheimer, Williams, Taylor, Gardner—13.
For reversal—None.